Citation Nr: 1441008	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, to include scoliosis.

2.  Entitlement to service connection for a left shin disability.

3.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for back, left shin, and right ankle disabilities.  The back issue has been recharacterized to reflect the medical evidence of record.  In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran initially sought service connection for a right leg injury in September 1999, at which time he submitted May 1994 service treatment records (STR) that showed treatment for multiple superficial burns and lacerations to his right leg and foot due to back blast from an AT-4 missile.  He was subsequently denied service connection for a right leg injury in a May 2000 rating decision.  

In June 2010, the Veteran sought to reopen his claim for "right leg injury with skin burns."  In July 2010, he filed a claim for service connection for an "injured right ankle" and reiterated his desire to reopen his previously denied claim for "right leg and dorsal burns."  In January 2011, the RO denied service connection for a right ankle sprain and declined to reopen the claim of service connection for a right leg injury with shin burns.  During the June 2014 hearing, the Veteran testified that he sustained a double sprain to his right ankle while in the military.  Accordingly, the Board finds that the RO correctly treated the Veteran's claim of service connection for a right ankle disability as a new claim, and not a claim to reopen.



The record raises an informal request to reopen a previously denied claim of entitlement to service connection for a right leg injury with skin burns.  See November 2010 VA Examination Report.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
 
The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a left shin or a right ankle disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shin disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

July 2010 (back) and September 2010 (left shin, right ankle) letters complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  This correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  These letters also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence includes service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has submitted numerous lay statements.  VA provided a November 2010 examination, a report of which is of record.  As noted below, the examination is adequate as it was predicated on a review of the claims file, the Veteran's lay statements, and a physical evaluation.  Thus, the Veteran was provided with an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issues on appeal.  In addition, the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis of the lumbar spine and sensorineural hearing loss.  See 38 C.F.R. § 3.309(a) (2013).  Accordingly, the Board will consider whether to grant the Veteran's back and hearing loss claims based on continuity of symptomatology as well as the traditional Hickson elements.  

The Veteran contends that he has left shin and right ankle disabilities related to his military service.  He contends that he injured his left shin when he collided with another soldier, and that he sustained a double sprain to his right ankle on another occasion.  The Veteran maintains that he has suffered left shin and right ankle pain since service. 

STRs show that the Veteran sustained a double sprain to his right ankle in December 1992.  (The left ankle reference on December 11, 1992 is presumed to be a typographical error in light of the multiple right ankle references on December 14, 1992).  There was moderate swelling, and pain with weight bearing.  There was decreased flexion, and strength testing was 4/5.  X-rays were normal.  The ankle was splinted and the Veteran was given crutches and a two-week profile.  At a follow-up visit three days later, he reported pain and decreased swelling.  The clinician noted minimal swelling and tenderness to the lateral malleolus, inferior border.  The assessment was double sprain.  The splint was removed, and the Veteran was given a brace.  He was told to return as needed.

In December 1993, the Veteran collided with another person while playing soccer.  He was treated for direct trauma to the left shin.  There was swelling and redness.  The Veteran was unable to put his full weight on the left leg.  X-rays were negative.  The impression was tibial contusion.  At a follow-up visit three days later, the Veteran still complained of pain when walking (dorsiflexion), but noted that his condition was improving.  X-rays were negative.  There was minor edema of the lower tibial area and tenderness to palpation on the left tibia.  The Veteran walked with an abnormal gait due to pain.  The diagnosis was tibial contusion, resolving.  The Veteran was given a five-day profile and instructed to return if there was no improvement.

An August 1993 Chapter 13 separation examination was normal.

The Veteran submitted to a November 2010 VA examination.  He reported right ankle pain and left shin pain.  There was mild tenderness over the lateral aspect of his right ankle, but no swelling.  There was no tenderness over the left tibia.  X-rays of the right ankle and left tibia revealed no fractures or dislocations.  The examiner reviewed the claims file and diagnosed mild lateral muscle spasm of the right ankle.  He provided no diagnosis with respect to the left shin.

The medical evidence of record fails to disclose a currently diagnosed left shin or right ankle disability.  VA treatment records dated from August 2010 to May 2013 contain no mention of the Veteran's left shin or right ankle.  Although the VA examiner did not specifically address the in-service ankle sprain, the Board cannot infer that he did not consider that incident.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  The VA examiner clearly reviewed the STRs and found no left shin disability.  While a muscle spasm of the right ankle was diagnosed, there is no evidence of a current disability associated with that symptom.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nonetheless, the Veteran may submit new evidence in the future if his disability picture changes.

The Board acknowledges the Veteran's opinion concerning the existence of left shin and right ankle disabilities.  However, he has not been assessed with any such disability.  The Veteran is competent to relate his observations of left leg and right ankle pain.  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to assess left shin and right ankle disabilities and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the VA examiner who thoroughly reviewed the claims file, examined the Veteran, and found no current left shin or right ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


ORDER

Service connection for a left shin disability is denied.

Service connection for a right ankle disability is denied.

REMAND

In June 1993, the Veteran was treated for low back pain of five days' duration.  He reported that the pain radiated into both legs.  The clinician noted stiff posture and decreased lumbar lordosis.  There was full range of motion and no spasm.  The assessment was mechanical back pain.

An August 1993 Chapter 13 separation examination was normal.

In April 1994, the Veteran was treated again for low back pain.  He indicated that there had been no improvement in the past six months, and that at times his back felt worse.  X-rays of the lumbar spine were normal.  Leg X-rays were also normal, although it is not clear which leg was imaged.  There was full range of motion.  The assessment was low back pain.  

Post-service private treatment records reflect that the Veteran was treated for back pain in December 2004 after slipping on some ice three weeks earlier.  The diagnosis was lumbar pain.

The Veteran submitted to a November 2010 VA examination.  He stated that he first noticed back pain during service in 1994 while running with a rucksack.  He denied any radiculopathy, numbness, or weakness.  X-rays showed no fractures or dislocations.  The examiner reviewed the claims file, but did not provide a diagnosis with respect to the Veteran's back.

VA treatment records dated from February 2011 to September 2012 show that the Veteran was treated on several occasions for low back pain.  A June 2011 MRI was normal.  In September 2012, the Veteran reported back pain two times per month since approximately 1990 while he was in the military.  The assessment was chronic low back pain, suspect muscle spasm, rule out scoliosis.  The clinician recommended a "scoliosis series."

In light of the above, on remand for a new opinion as to the etiology of any currently diagnosed back disability is necessary.

In addition, there are outstanding records that need to be obtained.  The most recent VA treatment record, dated in September 2012, shows that the clinician recommended a "scoliosis series" to rule out scoliosis.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran's current VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records from the VAMC in Memphis, Tennessee and the Community Based Outpatient Clinic in Dyersburg, Tennessee from October 2012.  The Board is particularly interested in scoliosis imaging.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Schedule a VA examination to determine the nature, extent, and etiology of any currently diagnosed back disability.  The claims folder, to include relevant records in the Virtual VA and VBMS systems and a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any currently diagnosed back disability, to include scoliosis, began during service or is otherwise related to such service.  In answering this question, the examiner should address the June 1993 and April 1994 STRs, the December 2004 private treatment record concerning a post-service fall, the September 2012 VA treatment record (located in the Virtual VA claims file), and the Veteran's statements regarding the incurrence of a back problem and continuity of symptomatology. 

A full and complete rationale for all opinions expressed must be provided. If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


